Conviction is for possessing a still for manufacturing intoxicating liquor, punishment being three years in the penitentiary.
As it appears in the record the appeal bond is approved by the sheriff only. Art. 818, C. C. P. (1925) requires that it be approved by both the sheriff and the trial judge. For authorities see Note 1, under said article in Vernon's Ann. Tex. C. C. P., Vol. 3.
The bills of exception seem defective in not setting out the search warrant and affidavit therefor, but we do not discuss them as the case is not properly before us.
If appellant desires to do so he will have fifteen days from this date to file proper bond and present a record thereof to this court in connection with motion to reinstate the appeal.
The appeal is dismissed.
Dismissed.
                     ON MOTION TO REINSTATE.